FILED
                             NOT FOR PUBLICATION                            JAN 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10490

               Plaintiff - Appellee,             D.C. No. 1:01-cr-00078-DAE

   v.

 GARY WAYNE RODRIGUES,                           MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      David A. Ezra, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Gary Wayne Rodrigues appeals pro se from the district court’s order

granting the government’s motion to disburse funds. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
        Rodrigues contends the district court erred by granting the government’s

motion to disburse funds because, in affirming his sentence after this court

remanded under United States v. Ameline, 409 F.3d 1073 (9th Cir. 2005) (en banc),

the district court stated that any payment plan while in custody was an issue for the

Bureau of Prisons (“BOP”). The district court’s order on remand did not address

the parties’ stipulation regarding payment and, although the BOP has determined

that Rodrigues would pay $25.00 quarterly to satisfy his remaining obligations, the

BOP’s payment plan did not override the parties’ stipulated agreement or the

judgment’s requirement that he pay the fine and restitution immediately. See, e.g.,

United States v. Lemoine, 546 F.3d 1042, 1046 (9th Cir. 2008) (explaining that

district court is required to set restitution payment schedule and that inmate may

voluntarily make larger and more frequent payments than what was set by the

district court). Therefore, the district court did not err by granting the

government’s motion to disburse funds.

        To the extent Rodrigues raises additional arguments for the first time in this

appeal, those are waived. See Ritchie v. United States, 451 F.3d 1019, 1026 n.12

(9th Cir. 2006); United States v. Schlesinger, 49 F.3d 483, 486 (9th Cir. 1994).

        AFFIRMED.




JC/Research                                 2                                   08-10490